Citation Nr: 0335761	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  95-37 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
tinnitus prior to June 10, 1999.

2.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus as of June 10, 1999. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to 
October 1987 and from September 1988 to June 1994.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1994 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which, inter alia, granted 
service connection for tinnitus and assigned a noncompensable 
(zero percent) evaluation effective from June 1994.  

The Board remanded the case to the RO in March 1998 for 
additional medical development.  Thereafter, in an October 
1999 rating decision, the RO assigned a 10 percent evaluation 
for the veteran's tinnitus effective from June 10, 1999.  The 
Board issued a March 2000 decision which denied a compensable 
evaluation for tinnitus prior to June 10, 1999, and denied an 
evaluation in excess of 10 percent for tinnitus as of June 
10, 1999. 

The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In April 2003, the 
Court vacated and remanded the March 2000 Board decision in 
light of its decision in Wanner v. Principi, 17 Vet. App. 4 
(2003).  The case is once again before the Board for 
appellate review. 


FINDINGS OF FACT

1.  The veteran has bilateral tinnitus.

2.  The veteran has not alleged that his tinnitus has caused 
marked interference with employment or necessitated periods 
of hospitalization. 


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for tinnitus 
have been met prior to June 10, 1999.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.25(b); 38 C.F.R. § 
4.86, Diagnostic Code 6260 (effective prior to June 10, 
1999).

2.  A schedular evaluation in excess of 10 percent for 
tinnitus is precluded by law.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.25(b) (2003); 38 C.F.R. 
§ 4.86, Diagnostic Code 6260 (effective prior to and on June 
10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This case involves the veteran's claim for increased 
compensation benefits for tinnitus.  Tinnitus is "a noise in 
the ear, such as ringing, buzzing, roaring, or clicking".  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1714 (28th ed. 
1994).  

In November 1994, the RO granted service connection for 
"tinnitus due to surgery," and assigned a noncompensable 
evaluation effective from June 1994.  The veteran appealed 
that decision with respect to the noncompensable evaluation.  
The Board remanded the veteran's case in March 1998 for 
further VA examination.  A September 1999 VA medical 
examination report revealed the following:  "Tinnitus not 
related to acoustic trauma."  An October 1999 rating 
decision granted an increased evaluation to 10 percent for 
the veteran's tinnitus, effective June 10, 1999, in 
accordance with a change in the rating criteria for 
evaluating tinnitus.  Accordingly, two issues must be 
adjudicated:  (1) Entitlement to a compensable evaluation for 
tinnitus prior to June 10, 1999; and (2) entitlement to an 
evaluation in excess of 10 percent for tinnitus as of June 
10, 1999. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3; 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 

I.  Propriety of the 
Noncompensable Evaluation Prior 
to June 10, 1999

The veteran's tinnitus has been evaluated under 38 C.F.R. § 
4.87, Diagnostic Code (DC) 6260.  The rating criteria for 
tinnitus, as in effect prior to June 10, 1999, provided for a 
maximum 10 percent rating when tinnitus was persistent as a 
symptom of head injury, concussion, or acoustic trauma.  38 
C.F.R. § 4.87a, DC 6260 (in effect prior to June 10, 1999).  
Otherwise, a noncompensable evaluation was assigned.  
38 C.F.R. § 4.31 (2003). 

In Wanner v. Principi, 17 Vet. App. 4, 17-18 (2003), however, 
the Court invalidated that part of the regulation in effect 
prior to June 1999 that contained a trauma requirement for a 
compensable rating to apply.  The Court stated that the 
regulation for tinnitus, as it existed before the 1999 
amendment, was invalid insofar as it required the disability 
to be a symptom of "head injury, concussion[,] or acoustic 
trauma," as this requirement conflicted with 38 U.S.C.A. 
§ 1110 which mandated compensation for any veteran with a 
service-connected disability.  The Court stated that it was 
arbitrary and capricious to exclude certain veterans from 
receiving compensation based on the way in which they 
incurred their service-connected disability.  Id.

In the April 2003 order, the Court pointed out that the 
Board's March 2000 decision denied a compensable evaluation 
for the veteran's tinnitus prior to June 10, 1999, solely 
because of his failure to satisfy the trauma requirement in 
DC 6260.  As a result, the Court vacated that decision.  The 
Board now finds that, in light of the Wanner decision, a 10 
percent evaluation is warranted for the veteran's tinnitus 
for the entire period since the initial grant of service 
connection.  As will be discussed below, 10 percent is the 
maximum available scheduler rating for bilateral tinnitus.

II.  Propriety of the 10 
Percent Evaluation Since June 
10, 1999

Under the revised criteria in effect since June 10, 1999, a 
maximum 10 percent rating is provided for recurrent tinnitus.  
The Note that follows provides that a separate evaluation for 
tinnitus may be combined with an evaluation under DCs 6100, 
6200, 6204, or other diagnostic code, except when tinnitus 
supports an evaluation under one of those diagnostic codes.  
38 C.F.R. § 4.87, DC 6260 (in effect from June 10, 2001).

The Court vacated the Board's March 2000 decision because of 
the Board's failure to discuss whether separate 10 percent 
ratings could be assigned for each ear.  The Court, citing 
Wanner, supra, stated that the Board was required to discuss 
38 C.F.R. § 4.25(b), which states in pertinent part:  
"Except as otherwise provided in this schedule, the 
disabilities arising from a single disease entity, e.g., 
arthritis, multiple sclerosis, cerebrovascular accident, 
etc., are to be rated separately [,] as are all other 
disabling conditions, if any."  

The Board notes, however, that DC 6260 was revised again in 
May 2003 to clarify that separate ratings for each ear are 
not warranted for tinnitus.  In particular, the following two 
Notes were added to DC 6260.  

Note (2):  Assign only a single evaluation for 
recurrent tinnitus, whether the sound is perceived 
in one ear, both ears, or in the head.

Note (3):  Do not evaluate objective tinnitus (in 
which the sound is audible to other people and has 
a definable cause that may or may not be 
pathologic) under this diagnostic code, but 
evaluate it as part of any underlying condition 
causing it.

68 Fed. Reg. 25,822 (May 14, 2003).

In addition, the VA's Office of the General Counsel (OGC) 
recently issued an opinion on this issue.  In VAOPGCPREC 2-
03, OGC noted that "tinnitus is the perception of sound in 
the absence of an acoustic stimulus."  VAOPGCPREC 2-03 at p. 
2, citing The Merck Manual 665 (17th ed. 1999).  The OGC 
referenced the notice of proposed rulemaking resulting in the 
amendment to DC 6260 in May 2003 for the medical explanation 
of tinnitus:

True (subjective) tinnitus does not originate in 
the inner ear, although damage to the inner ear may 
be a precursor of subjective tinnitus.  It is 
theorized that in true tinnitus the brain creates 
phantom sensations to replace missing inputs from 
the damaged inner ear, similar to the brain's 
creation of phantom pain in amputated limbs. . . .

True tinnitus, i.e., the perception of sound in the 
absence of an external stimulus, appears to arise 
from the brain rather than the ears.

See Schedule for Rating Disabilities:  Evaluation of 
Tinnitus, 67 Fed. Reg. 59,033 (Sept. 19, 2002) [citing 
Diseases of the Ear, H. Ludman, and T. Wright, 6th ed., 
chapter 11; Phantom auditory perception (tinnitus): 
mechanisms of generation and perception, Neuroscience 
Research 8:221-2, P. Jasterboff, 1990; and Mechanisms of 
Tinnitus, Allyn and Bacon, 1995, J. Vernon and A. Moller 
(Eds.)].

Based on this medical explanation, the OGC found that "the 
perception of noise is the disability identified in true 
tinnitus, and the source of this perceived noise is not in 
either or both ears.  The undifferentiated nature of the 
source of the noise that is tinnitus is the primary basis for 
VA's practice, as reflected in the notice of proposed 
rulemaking, of rating tinnitus as a single disease entity."  
VAOPGCPREC 2-03, p. 3.  Therefore, OGC determined that the 
original and revised versions of DC 6260 authorized a single 
10 percent rating for tinnitus, regardless of whether it was 
perceived as unilateral, bilateral, or in the head, and 
precluded the assignment of separate ratings for bilateral 
tinnitus.  

A precedential opinion of the OGC is as binding on the RO as 
it is on the Board.  Thus, remanding the case to the RO would 
serve no useful purpose and accomplish nothing except to 
further delay resolution of this case.  See Soyini v. 
Derwinski, 1 Vet. App. at 546; Sabonis v. Brown, 6 Vet. App. 
at 430.  As such, the Board observes that precedential 
opinions of the OGC are binding on the Board.  See 38 
U.S.C.A. § 7104(c) (West 2002); Splane v. West, 216 F.3d 1058 
(Fed. Cir. 2000).  The Board thus finds that all versions of 
DC 6260 preclude the assignment of separate disability 
ratings for bilateral tinnitus and that 10 percent is the 
maximum rating available for tinnitus as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

III.  Conclusion

In conclusion, the Board finds that a 10 percent evaluation 
for tinnitus is warranted for the entire period prior to June 
10, 1999.  However, there is no legal basis for a schedular 
evaluation in excess of 10 percent at any time since the 
initial grant of service connection.  

As a final note, the Board points out that it is not required 
to discuss the Veterans Claim Assistance Act of 2000 (VCAA) 
with respect to the veteran's appeal.  Pub. L. No. 106-475, 
114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  The VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate any claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist and essentially provides that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159 (2003). 

The facts of this case are not in dispute; rather, this case 
involves pure statutory interpretation.  In this regard, the 
veteran has been awarded the maximum schedular rating allowed 
under applicable rating criteria.  The Board also notes that 
the veteran has not claimed that he is entitled to an 
extraschedular evaluation based on his tinnitus.  38 C.F.R. 
§ 3.321(b)(1).  The Court has specifically held that the VCAA 
does not affect matters on appeal when the question is 
limited to statutory interpretation.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001), Cf. Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000).  Accordingly, the VCAA is 
inapplicable to this case.


ORDER

A 10 percent evaluation for tinnitus is granted prior to June 
10, 1999, subject to the laws and regulations governing the 
payment of monetary benefits.

An evaluation in excess of 10 percent for tinnitus is denied. 




	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



